Exhibit 10.1

FIRST AMENDMENT

TO THE

EMPLOYMENT AGREEMENT

OF

RICHARD E. STODDARD

This First Amendment to the Employment Agreement of Richard E. Stoddard
(“Amendment”) is made and entered into effective November 4, 2009, by and
between RICHARD E. STODDARD (“Employee”) and BUSINESS STAFFING, INC. (the
“Company”).

RECITALS

A. Employee is currently employed by the Company pursuant to that certain
Employment Agreement by and between the Company and Employee dated effective
January 1, 2007 (the “Employment Agreement”).

B. Employee and the Company desire to clarify the Employment Agreement my
amending the Employment Agreement by this Amendment.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged.

1. AMENDMENT OF PARAGRAPHS 7 AND 7.a. Paragraphs 7 and 7.a. of the Employment
Agreement are hereby amended by their deletion in their entirety and substituted
therefore are the following new Paragraphs 7 and 7.a. the parties hereto agree
as follows:

7. COMPENSATION PAYABLE UPON TERMINATION WITHOUT CAUSE. In the event Employee is
terminated by the Company (or the Company allows this Agreement to expire) for
any reason except for “cause”, as “cause” is defined in Paragraph 11 below, the
Company shall pay to Employee the following compensation and Employee shall
receive the following benefits as severance benefits:

a. Employee shall be paid two (2) years of annual base salary except in the
event of death as provided in Paragraph 14 below;

2. AMENDMENT OF FIRST SENTENCE OF PARAGRAPH 14. The first sentence of Paragraph
14 is hereby amended by its deletion in its entirety and substituted therefore
is the following new first sentence for Paragraph 14:

In the event of Employee’s death, Kaiser shall pay to Employee’s personal
representative or his estate, Employee’s salary and benefits through the end of
the month in which the death occurred plus the compensation and benefits that
would be payable to Employee as provided in Paragraph 7 of this Agreement,
except that any compensation that would be payable to Employee as provided in
Paragraph 7.a. of this Agreement shall not be payable upon death.

3. RATIFICATION OF EMPLOYMENT AGREEMENT AS AMENDED. The Employment Agreement is
not amended in any respect except as expressly provided herein, and the
Employment Agreement as amended by this Amendment is hereby ratified and
approved in all respects.

 

1



--------------------------------------------------------------------------------

4. GOVERNING LAW. This Amendment shall be governed by and construed in
accordance with the laws of the State of California.

IN WITNESS WHEREOF, the parties hereto have executed this Amendment to the
Employment Agreement to be effective as of the day and year first written above
no withstanding the actual date of signature.

 

“EMPLOYEE”     “THE COMPANY” RICHARD E. STODDARD     BUSINESS STAFFING, INC.

/s/ Richard E. Stoddard

    By:  

/s/ James F. Verhey

Richard E. Stoddard       James F. Verhey       Vice President

 

2